Worden, J.
The appellant was indicted for selling intoxicating liquor without license. Motion to quash overruled, and exception. Conviction. , ‘
The indictment was based upon the act of 1873. Acts 1873, p. 151. It charges that the appellant sold two gills of intoxicating liquor, and “ did then and there suffer and permit the said liquor to be drunk in the building and upon the premises where the same was sold.”
The indictment was insufficient, and should have been quashed. It should have alleged that the liquor was sold to be drunk in, upon, or about the building or premises, etc.
This point was so decided in the case of Vanderwood v. The State, ante, p. 26. See, also, the case of The State v. Freeman, 6 Blackf. 248.
The judgment below is reversed, and the cause remanded, with instructions to the court below to quash the indictment.